Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed, 16 November 2022, of application filed, with the above serial number, on 12 July 2019 in which claims 1-2, 9, 12-13, 18-20 have been amended. Claims 1-20 are pending in the application. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (hereinafter “Lee”, 2020/0358670) in view of Sanganabhatla (hereinafter “Sanganabhatla”, 2018/0287920).
As per Claim 1, Lee discloses a method comprising: 
receiving, by a Network Data Analytics Function (NWDAF) device and from a commissioning network function, an analytic information request for analytic event information (at least paragraph 104-106, 111-113; NWDAF service consumer (e.g. including NFs/OAM) to subscribe/unsubscribe at NWDAF to be notified on analytics information, using Nnwdaf_AnalyticsSubscription service); 
generating, by the NWDAF device, an analytic report that is responsive to the analytic information request (at least paragraph 120-126, 180, 184, 187-197; Analytics Reporting information; the NWDAF being allowed ([0180]) to correlate notifications and providing ([0184]) the Notification Correlation ID);
sending, by the NWDAF device and to the commissioning network function, the analytic report with the unique analytic report identifier (at least paragraph 120-126, 187-197, 133, 90, 180; Analytics Reporting information having Analytics ID “Service Experience”; NF subscription the NF subscribes to that the NWDAF reports; The NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF; (for Nnwdaf_AnalyticsSubscription) A Notification Target Address (+Notification Correlation ID), allowing to correlate notifications received from NWDAF with this subscription); and 
receiving, by the NWDAF device and after the sending, a feedback event message from the commissioning network function, wherein the feedback event message includes the unique analytic report identifier and a change description for a policy change implemented by the commissioning network function in response to the analytic report (at least paragraph 133-136, 278, 213; received information in report used by NF, and given feedback from NF to NWDAF; training model; NF as network data provider invokes Nnf_EventExposure_Notify service operation to the NWDAF; QoE measurement collection receives the measurements of the Service Experience to determine if SLA is satisfied or not, taking into account Observed Service Experience and operator policies;; see also par. 171-192 where the NWDAF subscribes to subscriptions according to an Event ID to which the NF notify the NWDAF upon events occurring, such events including any changes (“related event(s)”) wherein after a subscription is received and after getting an analytic report, the subscription notifies of any related events that occur with that subscription to the subscribed event).
Lee fails to explicitly disclose generating, by the NWDAF, a unique analytic report identifier for the analytic report. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Sanganabhatla. Sanganabhatla  discloses, in an analogous application analytics engine art, an analytics engine receiving a request to generate an application analytics report and each application analytics report generated by the engine is identified by a unique application analytics report identifier such as an application analytics report name (at least paragraph 56-60). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Sanganabhatla’s unique application analytics report identifier with Lee, as Lee teaches the analytics engine (NWDAF) collecting the analytics in order to generate the report, it would be obvious if not inherent that when the report is generated it has some identifier for the report, be it a name, ID #, filename etc as the report is newly generated, in order to correlate the report with later requests, but Sanganabhatla explicitly teaches the unique application analytics report identifier/name being given to a report.

As per Claim 2. The method of claim 1, further comprising: applying, by the NWDAF device, the change description to generate an updated analytics model related to the analytic report (at least paragraph 157-164, 195; using the data for model training); and
applying the updated analytics model to another analytic report, wherein the another analytic report includes a confidence factor based on the feedback event message (at least paragraph 157-164; using the data for model training and with the subscription based notification, the NWDAF sends the data with zero confidence at first, changes are made, and confidence grows in subsequent reports of subscription).
As per Claim 3. The method of claim 1, further comprising: sending, by the NWDAF device and to the commissioning network function, a subscription request for a feedback event that triggers the feedback event message (at least paragraph 187-197, 278; NWDAF provides the data analytics, i.e. the observed Service Experience (which can be a range of values) to the consumer NF by means of either Nnwdaf_AnalyticsInfo_Request response or Nnwdaf_AnalyticsSubscription_Notify; NWDAF subscribes the network data from 5GC NF(s) and the service data from AF, or via NEF to train a Service MOS Model).
As per Claim 4. The method of claim 3, wherein the subscription request includes a dedicated event identifier for notifying of a change based on the analytic report (at least paragraph 172-178; Target of Event Reporting: the objects targeted by the Events. Within a subscription, all Event ID(s) are associated with the same target of event reporting).
As per Claim 5. The method of claim 1, wherein the feedback event message further includes a timestamp related to the policy change (at least paragraph 133-136; timestamp for given feedback to be invalid or valid).
As per Claim 7. The method of claim 1, further comprising: collecting, based on the analytic information request, network data related to the analytic information request; and applying the collected network data to an analytics model for the requested analytic event information (at least paragraph 273-278; train a model with collected data).
As per Claim 8. The method of claim 1, wherein the commissioning network function includes a Policy Control Function (PCF) device, a Session Management Function (SMF) device, or a Network Slice Selection Function (NSSF) device (at least paragraph 74, 203; Data collection based on subscription to events provided by AMF, SMF, PCF, UDM, AF (directly or via NEF), and OAM; the consumer NF is a PCF).
As per Claim 9. The method of claim 1, further comprising: applying, by the NWDAF device, the change description to generate an updated analytics model related to the analytic report; and applying the updated analytics model to another analytics report (at least paragraph 158-169; subscriptions over time intervals such that predicting is based on each report, NF gets report results, and over time confidence in predictions grows).
As per Claim 10. The method of claim 1, wherein the NWDAF device is in a core network (at least paragraph 80; NWDAF instance(s) may be collocated with a 5GC (5G core network) NF).
As per Claim 11. The method of claim 1, further comprising: receiving, from another network function, an event report based on the policy change in response to the analytic report, wherein the event report includes the analytic report identifier (at least paragraph 341-343; Event Filter for the service data collection from AF is defined. The Event Filter for the service data collection from SMF and AMF are defined. The timestamps are provided by each NF to allow correlation of QoS and traffic KPIs).
Claims 12-15, 17-20 do not, in substance, add or define any additional limitations over claims 1-5, 7-11 and therefore are rejected for similar reasons, supra.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sanganabhatla, further in view of Shan (hereinafter “Shan”, 2019/0222489).
Lee and Sanganabhatla fail to explicitly disclose wherein the feedback event message further includes an influence level value of the analytic report in relation to the commissioning network function triggering the policy change. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of Shan. Shan discloses, in an analogous art, NWDAF influencing QoS configuration and adjustment for NWDA-assisted QoS provisioning, NWDA-assisted determination of policy, and NWDA-assisted QoS adjustment (at least paragraph 23, 29-32, 40-42). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of Shan’s influence information and NWDA-assisted QoS provisioning with Lee and Sanganabhatla’s feedback messages as Shan describes that the network functions do not necessarily implement the QoS change suggested by the NWDAF, but rather that it does help influence it, for example another NWDAF may suggest a different or related change, and this would further update the NWDAF on whether the change was made based on their recommendation, such additional feedback information offering machine learning as is well known in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY TODD/Primary Examiner, Art Unit 2443